DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 9-15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleckler (WO01/81949) in view of Shiraishi (WO2012/117542) (using US20130342822 for translation).
Referring to claim 1, Gleckler shows a light deflection system for a LIDAR system on an aerial vehicle (see figure 6(a) also see figure 18), comprising: a light deflection element having a first end and a second end (see figure 11a), the light
deflection element rotatable and balanced about an axis extending from the first
end to the second end (see the rotating polygonal mirror shown in figure 11a, it inherently rotates on an axis through the first end and the second end), the light deflection element having:
a first side with a first reflective surface at a first angle in relation to the axis and configured to deflect light in a first oblique angle direction relative to the aerial vehicle; and (see figure 11a also see figure 18 note the forward beam angle),

Shiraishi shows a similar scanning device for a LIDAR that includes show a first side with a first reflective surface at a first angle in relation to the axis and configured to deflect light in a nadir direction relative to the vehicle (see figure 3 note L23 also se R3)
	a second side having a second reflective surface at a second angle in relation to the axis, the first angle being different from the second angle and configured to deflect light at an oblique angle relative to the vehicle (see figure 3 note L22 and R2).  It would have been obvious to include the multiple angles of deflection including a nadir of a vehicle because this allows for a more comprehensive view of the ground when implemented in the aerial vehicle as shown by Gleckler. 
	Referring to claims 2 and 12, the combination of Gleckler and Shiraishi renders obvious comprising a third side with a third reflective surface at a third angle in relation to the axis, the third angle being different from the first angle and the second angle (see figure 3 Ref R4 and L24 of Shiraishi). 
	Referring to claim 3, the combination of Gleckler and Shiraishi renders obvious the light deflection system further comprises a first connector aligned with the axis on the first end (see figure 2 note Ref 25 is connected to Ref 24 also see figure 10 Ref 25L of Shiraishi). 

	Referring to claims 5 and 14, the combination of Gleckler and Shiraishi renders obvious the light deflection system further comprises a rotation device and each of the first connector and second connector attach the light deflection element to the rotation device (see figure 10 note the polygonal mirror driving motor Ref 24).
	Referring to claim 6, the combination of Gleckler and Shirashi renders obvious  the rotation device is a motor (see paragraph 55). 
	Referring to claims 9, 10, 17, and 18, note both Gleckler and Shirashi show polygonal mirrors, it is extremely well known to include mirrors as well as coated reflective metal because this is extremely well known and adds no new or unexpected results. 
	Referring to claim 11, the combination of Gleckler and Shirashi shows the light deflection element is comprised of at least four sides with at least two sides positioned at the first angle relative to the axis and at least two sides positioned at the second angle relative to the axis (see figure 3 Ref R1, R2 as well as R4 and R5).  It would have been obvious to include the multiple surfaces because this allows for a more comprehensive measurement of a field of view. 
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleckler (WO01/81949) in view of Shiraishi (WO2012/117542) (using US20130342822 for translation) in view of Schanz (20040212863).
. 
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleckler (WO01/81949) in view of Shiraishi (WO2012/117542) (using US20130342822 for translation) in view of Droz (9618742).
Referrin to claim 8, neither Gleckler nor Shiraishi teaches details pertaining to the interior of the polygonal mirror. Droz shows a similar scanning device that includes a hollow formation (see figure 5a).  It would have been obvious to include the hollow construction because this allows for weight reduction. 
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645